Case 2:18-cv-11960-WJM-MF Document 56 Filed 10/07/19 Page 1 of 1 PagelD: 579

BURSOR’ FISHER

888 SEVENTH AVENUE ANDREW OBERGFELL
NEW YORK, NY 10019 Tel: 646.837.7150
www.bursor.com Fax: 212.989.9163

aobergfell@bursor.com
October 7, 2019

Via E-Mail

Honorable Mark Falk

United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse

1 Federal Square, Courtroom 09

Newark, NJ 07101

Re: Wilson v. Quest Diagnostics Inc., Case No. 2:18-cv-11960
Dear Judge Falk:

I write on behalf of Plaintiff Judy Wilson in the above-captioned matter to respectfully
request that the Court adjourn the teleconference currently scheduled for Thursday, October 10,
2019 at 3:45 p.m. due to a previously scheduled deposition that will be occurring at the same
time. Plaintiffs counsel will be traveling for depositions Tuesday, October 8, 2019 through
Thursday, October 10, 2019. As such, Plaintiff's counsel respectfully requests that the
teleconference be adjourned to Friday, October 11, 2019, or at the Court’s earliest convenience
thereafter. The parties conferred regarding adjournment, Defendant has not consented.

Very truly yours,
et “y ey _
a EE—

Andrew Obergfell

CC: All counsel of record (via ECF)
